229 S.W.3d 168 (2007)
STATE of Missouri, Respondent,
v.
Javier DOMINGUEZ, Appellant.
No. ED 88161.
Missouri Court of Appeals, Eastern District, Division One.
May 15, 2007.
Motion for Rehearing and/or Transfer Denied June 19, 2007.
Application for Transfer Denied August 21, 2007.
*169 Raymond R. Bolourtchi, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Wilson Corman, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 19, 2007.

ORDER
PER CURIAM.
Javier Dominguez ("movant") appeals the judgment on his conviction of attempted statutory sodomy in the first degree. Movant asserts that the trial court erred in overruling movant's motion for judgment of acquittal because there was no substantial evidence from which a reasonable trier of fact would conclude movant was guilty beyond a reasonable doubt.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).